Order filed February 24, 2022




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00524-CV
                                   ____________

           METROPOLITAN WATER COMPANY, LP, Appellant

                                        V.

 BLUE WATER SYSTEMS, LP AND BLUE WATER VISTA RIDGE, LLC,
                          Appellees


                       On Appeal from the 21st District Court
                             Burleson County, Texas
                           Trial Court Cause No. 37412

                                     ORDER

      On November 22, 2021, appellant petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Western District of Texas, Austin Division
under cause number 21-10903. Because a stay is automatic under Bankruptcy
Code 362(a), all proceedings in the appeal were stayed. 11 U.S.C. § 362; see also
Tex. R. App. P. 8.2.

      On February 14, 2022, appellant filed a motion to reinstate the appeal
pursuant to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a
true copy of the bankruptcy court’s order lifting the stay for purposes of this
appeal.
      The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.



                                  PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.